Title: To Benjamin Franklin from Puchelberg & Cie., 28 June 1780
From: Puchelberg & Cie.
To: Franklin, Benjamin


My Lord,
L’Orient 28h. June 1780
We beg leave to inform your Excellency, that we are authorised by the officers and Crew, of the American fregatte the Alliance, by way of procuration to be their lawfull Atorneys and agents, to Receive all the money that may be found due to them by way of prizes, made by the said fregatte alone or in company with other vessels.
We are desired to acquaint Your Excellency of this, and to ask of your Excellency the money that is due to them of the prizes Brigs Fortune & May flower, that were sold about last September, their part of the prize Ship Serapis, lately sold and whether the Countess of Scarborough, that was into Dunkirk is sold, also if the prizes sent into Bergen are paid for, that they may Receive their proportion of those.
We beg Your Excellency’s Information and assistance in behalf of this ship and Remain with the greatest Respect My Lord Your Excellencys Most obedient humble Servants
Puchelberg & Cie.
 
Notation: Puchelberg L’Orient 2. June 1780.
